Exhibit 10.27

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

Dated June 7, 2011

Amendment No. 2 to the OUS Commercialization Agreement

Animas Corporation, a Delaware Corporation, having a principal place of business
at 200 Lawrence Drive, West Chester, PA 19380 (“Animas” or “Distributor”) and
DexCom, Inc., a Delaware corporation, having a principal place of business at
6340 Sequence Drive, San Diego, CA 92121 (“DexCom”), are parties to the OUS
Commercialization Agreement dated January 12, 2009 (the “OUS Commercialization
Agreement”), as amended on July 31, 2009 (“Amendment One”). Pursuant to
Section 18.02 of the OUS Commercialization Agreement, the parties hereby wish to
amend the OUS Commercialization Agreement as set forth below (“Amendment Two”).
All terms not defined herein shall have the meaning set forth in the OUS
Commercialization Agreement.

Article 1.        Agreement to Revised Transfer Pricing

 

1.1 Schedule B (Transfer Pricing) shall be deleted and replaced in its entirety
with the revised Schedule B attached as Annex 1 hereto.

 

1.2 The second sentence of Section 3.05 of the OUS Commercialization Agreement
is hereby amended to replace the phrase “On an annual basis” with “On an annual
basis following the Initial Term, subject to Annex 1,”.

Article 2.        Complaint Handling, Technical Support and Clinical Training
Activities

 

2.1.1 Distributor shall provide customer service support for the Integrated
System in accordance with Section 7.01 of the OUS Commercialization Agreement
(as amended hereby) and in accordance with Section 18 of the Quality Agreement.
In the event of a conflict between the complaint handling process provided for
in these two sections, Section 18 of the Quality Agreement shall govern. For
clarity, the principal difference contemplated by this Amendment and the Quality
Agreement compared with the original Section 7.01 of the OUS Commercialization
Agreement is that Animas agrees to take on additional complaint handling,
warranty handling and adverse event reporting responsibilities with respect to
the Transmitter as the marketing authorization for the Transmitter upon launch
shall be held by Animas.

 

2.1.2

With respect to any technical questions or issues relating to the Sensors,
Transmitters and/or Embedded System, Distributor shall use the “Troubleshooting
Guide” (referenced as Annex 2 hereto, and as may be supplemented from time to
time by DexCom) to attempt to resolve such questions or issues. Any technical
support questions or issues that are not resolved by Distributor’s application
of the “Troubleshooting Guide” shall be



--------------------------------------------------------------------------------

  referred by email to DexCom by e-mailing DexCom’s technical support group,
translated into English by Distributor if necessary.

 

2.2 Distributor shall receive the initial Sensor, Transmitter and Embedded
System training contemplated by Section 5.02(a) of the OUS Commercialization
Agreement in the United States, or at a location that will be mutually agreed
upon, and the training must be completed prior to the first sale of the
Integrated System. Should Distributor or its representatives request additional
trainings in excess of what is provided for in Section 5.02(a) of the OUS
Commercialization Agreement, such trainings shall be performed upon mutual
consent and at Distributor’s expense.

Article 3.        Orders

 

3.1 Distributor shall order Sensors and Transmitters in minimum order quantities
as set forth in Schedule B attached as Annex 1 hereto.

 

3.2 With respect to Transmitters, Distributor shall be responsible for ordering
an initial safety stock, all subject to the pricing set forth in Annex 1.

Article 4.        Warranty; Replacement Transmitters and Sensors

 

4.1 Schedule C (Standard Warranties) of the OUS Commercialization Agreement
shall be deleted and replaced in its entirety with the revised Schedule C
referenced as Annex 3 hereto.

 

4.2 Section 7.01(d) of the OUS Commercialization Agreement is hereby amended to
provide that, with respect to requests by Customers or end-users received by
Distributor for replacement of the Transmitter under DexCom’s standard warranty,
such warranty claims shall be handled by Distributor as follows:

4.2.1 Distributor shall provide the owner of the Transmitter with a returned
goods authorization (“RGA”) from Distributor and return the Transmitter to
Distributor in accordance with the terms of the RGA. Any costs associated with
the RGA shall be borne by Distributor.

4.2.2 Distributor shall complete an examination of each returned Transmitter
using test equipment and fixtures supplied by DexCom. Distributor agrees to
maintain such test equipment and fixtures in good working condition. After
examination, if Distributor determines that (i) the Transmitter failed to meet
DexCom’s standard warranty and (ii) it has reason to believe that the
Transmitter failed within [*****] of its receipt by the end-user seeking the
warranty replacement, then a replacement Transmitter shall be shipped to the
end-user by Distributor. Any shipment costs associated with the replacement
shall be borne by Distributor.

4.2.3 On a [*****] basis, Distributor shall submit to DexCom an accounting of
all warranty replacement transmitters issued by Distributor during the previous
[*****]. Subject to Section 4.2.4, DexCom shall replace at no charge such
quantity of Transmitters with the subsequent shipment of Transmitters and/or
Sensors to Distributor. Distributor shall return to DexCom all Transmitters that
Distributor has deemed to have



--------------------------------------------------------------------------------

failed DexCom’s warranty.

4.2.4 Distributor must ship the Transmitters to Original Purchasers (as defined
below) on or before the date indicated on the Transmitter packaging, which
appears in the following format: SB – YYYY – MM – DD (the “Ship-By Date”). If
Distributor fails to ship the Transmitter to an Original Purchaser by the
Ship-By Date, then no replacement shall be required by DexCom. For purposes of
this provision, an Original Purchaser shall include an end-user of the
Transmitter, a sub-distributor of Distributor, a healthcare provider or a
service provider facility.

 

4.3 A new Section 7.01(e) of the OUS Commercialization Agreement is hereby added
to provide that, with respect to requests by Customers or end-users received by
Distributor for replacement of the Sensors, such requests shall be handled by
DexCom and Distributor as follows:

4.3.1 To the extent Distributor wishes to provide replacement Sensors to its
end-users of the Integrated System in the ordinary course of business, then
Distributor shall provide these using its inventory of Sensor 1-packs.

4.3.2 For purposes of administering the Replacement Rate, Distributor shall
provide to DexCom, on a [*****] basis, a summary report of all Sensors replaced
during the prior [*****], including Sensor Expiration Date and detail on
end-user complaints and/or descriptions of Sensor failures.

4.3.3 For the first [*****] period following commercial launch, DexCom will
provide to Distributor a supply of Sensors equivalent to [*****] of the quantity
of Commercial Use Sensors ordered by Distributor free of charge (“Replacement
Rate”). DexCom shall provide such supply in the form of Sensor 1-packs. The
number of replacement Sensors will be determined based on each purchase order
submitted to DexCom by Distributor, and such replacement Sensors will be
included with each corresponding order. Sensor quantities will be rounded to the
nearest whole Sensor.

4.3.3.4 The Replacement Rate shall be adjusted on a [*****] basis by DexCom on
the basis of the actual rate of Gen4 Sensor replacements completed by
Distributor as well as the actual rate of Gen4 Sensor replacements completed by
DexCom on its stand-alone system. Any Sensors that are not used by an end-user
prior to their Sensor Expiration Date shall not be included for purposes of
determining the Replacement Rate.

 

4.4 The parties agree to revise the foregoing procedures, as appropriate,
following transition of the Transmitter to a marketing authorization held by
DexCom.

Article 5.        Other Undertakings

 

5.1 Copy and Claims Approval

 

5.1.1

Distributor and DexCom shall coordinate copy and claims approvals with respect
to the Integrated System generally in accordance with Section 5.04(a),
Section 5.05 and Section 6.01(b) of the OUS Commercialization Agreement, and
anticipate agreeing to a standard



--------------------------------------------------------------------------------

  operating procedure (“SOP”) to facilitate the day-to-day review and approval
process for notifying and approving materials, subject to the guidelines set
forth herein.

 

5.1.2 With respect to the DexCom Trademarks, DexCom will supply Animas with a
copy of its trademark branding guidelines, in accordance with Section 5.05(c) of
the OUS Commercialization Agreement, no later than three (3) months after the
execution of this Amendment. The SOP shall provide for a process whereby
advertising, promotion or packaging materials prepared by Animas and certified
as in accordance with DexCom’s trademark branding guidelines shall be deemed
approved by DexCom as to the DexCom Trademarks if not rejected during the review
period set forth in Section 5.05(b) of the OUS Commercialization Agreement.
DexCom also retains the right to periodically audit Distributor materials, and
shall have the right to revise materials based on such audit.

 

5.1.3 With respect to claims regarding the Integrated System and its individual
components, the Parties agree to the Initial Claims Matrix referenced as Annex
5, setting forth the claim and the party with responsibility for such claim. As
part of the SOP, the Parties shall agree to a process for regularly updating the
Claims Matrix. Each party shall have the right to modify or withdraw its claims;
and claims on the Claims Matrix may be used by one party without requiring the
prior consent of the other party; provided, that the claims are previously
approved by both parties copy review and/or document control systems and used in
the manner approved.

 

5.1.4 With respect to the cost, extent, format and content of any marketing
materials or promotions not otherwise addressed in this Article 5.1, Animas
shall have the final decision.

 

5.2 Demonstration Units

 

5.2.1 DexCom will provide at the prices set forth in Schedule B attached as
Annex 1 hereto non-functional Sensors and Transmitters for use as demonstration
units. Additionally, DexCom will provide, also at the prices set forth in
Schedule B attached as Annex 1 hereto, operational Sensors and Transmitters for
use as sales samples or other demonstration and training purposes.

 

5.3 Quality and Regulatory Matters

 

5.3.1 The Parties have entered into, as of the date hereof, the Quality
Agreement referenced as Annex 4. The terms of the Quality Agreement, as may be
amended by the parties from time to time, are incorporated by reference into
this Amendment; provided, that, except as provided in Article 2.1 hereof, in the
event of a conflict between the terms herein and the Quality Agreement, the
terms of this Amendment shall apply unless prohibited by law or regulation.

 

5.3.2.1 DexCom agrees to promptly notify Distributor of any safety, efficacy or
stability field actions related to the Transmitter regardless of where in the
world those field actions occur. Additionally, DexCom agrees to provide
Distributor a quarterly summary report of all product complaints (not inquiries)
and all regulatory reporting (MDV, MDR, AEs, etc.), on a worldwide basis,
related to the Transmitter.



--------------------------------------------------------------------------------

5.3.2.2 The parties agree that Distributor shall be responsible for securing
in-country registration in the member states of the European Union (for example,
in France, the placing into service communication for medical devices in
conformity with Articles L.5211-4 and R.5211-66) of the Pump and Transmitter,
and DexCom shall be responsible for securing in-country registration of the
Sensor, in each relevant country prior to commencing commercial launch of the
Integrated System.

 

5.3.3 (i) In the event of a product recall, withdrawal or field action relating
to the Integrated System or a component thereof, the parties shall follow the
guidelines set forth in Section 16 of the Quality Agreement.

(ii) In the event any governmental agency having jurisdiction shall request or
order, or if Distributor shall determine to undertake, any corrective action
with respect to the Integrated System (or the Enabled Pump separately),
including any recall, corrective action or market action, all costs associated
with such recall or action shall be borne by Distributor unless, and only to the
extent that, the cause or basis of such recall or action is attributable to a
breach by DexCom of any of its warranties, guarantees, representations,
obligations or covenants contained in the OUS Commercialization Agreement, in
which case DexCom shall be liable, and shall bear the costs of such recall or
action including the cost of any product which is so recalled.

(iii) In the event any governmental agency having jurisdiction shall request or
order, or if Distributor, after consultation with DexCom, shall determine to
undertake, any corrective action with respect to the Transmitter, including any
recall, corrective action or market action, all costs associated with such
recall or action shall be borne by DexCom unless, and only to the extent that,
the cause or basis of such recall or action is attributable to a breach by
Distributor of any of its warranties, guarantees, representations, obligations
or covenants contained in the OUS Commercialization Agreement, in which case
Distributor shall be liable, and shall bear the costs of such recall or action
including the cost of any product which is so recalled.

(iv) In the event any governmental agency having jurisdiction shall request or
order, or if DexCom shall determine to undertake, any corrective action with
respect to the Sensor, including any recall, corrective action or market action,
all costs associated with such recall or action shall be borne by DexCom unless,
and only to the extent that, the cause or basis of such recall or action is
attributable to a breach by Distributor of any of its warranties, guarantees,
representations, obligations or covenants contained in the OUS Commercialization
Agreement, in which case Distributor shall be liable, and shall bear the costs
of such recall or action including the cost of any product which is so recalled.

Article 6.        Scope of Amendment

 

6.1 The terms of the OUS Commercialization as amended, including by this
Amendment, shall apply to all countries in the Territory.

 

6.2 Other than as expressly modified by this Amendment, the OUS
Commercialization Agreement shall remain unchanged and in full force and effect.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

DEXCOM, INC.     ANIMAS CORPORATION By:  

  /s/ Jess Roper

    By:  

  /s/ Sue McMonigle

Title:  

  V.P. & C.F.O.                    

    Title:  

General Manager                    



--------------------------------------------------------------------------------

ANNEX 1

Schedule B

TRANSFER PRICING

The following pricing shall apply during the Initial Term to the Gen4™ Sensor
and Gen4™ Transmitter. Notwithstanding Section 3.05 of the Agreement, in the
event that DexCom releases for sale during the Initial Term a future generation
Sensor and Transmitter technology platform (which differs in a material and
technologically differentiated way from the existing technology), the parties
agree that the transfer pricing for such next generation Sensor and Transmitter
shall be subject to agreement of the parties in accordance with the terms of
this Agreement.

DexCom Gen4™ Sensor

Sensors (4-pack) (Commercial Use): $ USD [*****]

(4-pack includes four Sensors)

Minimum order quantity shall be [*****].

Single Sensor (1-pack) (Commercial Use): $ USD [*****]

Minimum order quantity shall be [*****].

DexCom Gen4™ Transmitter

Transmitter (Commercial Use): $ USD [*****]

(New Transmitter only)

Minimum order quantity shall be [*****].

Dexcom will provide Distributor [*****] non-functional, demonstration
transmitters free of charge to support training and demonstration activities.
Any additional non-functional, demonstration transmitters requested by
Distributor within [*****] from initial shipment of [*****] will be provided by
DexCom at $[*****] per unit. For the next [*****] period following the initial
[*****] period, DexCom will provide Distributor [*****] non-functional
transmitters free of charge, and all non-functional, demonstration Transmitters
thereafter will be provided at $[*****] per unit. The parties agree that
non-functional transmitters received or purchased under the terms of this
provision may also be used for training and other activities in preparation for
the US launch.

Dexcom will provide Distributor with [*****] non-functional applicators [*****]
to support training and demonstration activities. Any additional non-functional
applicators requested by Distributor within [*****] from this initial shipment
will be provided by DexCom at $[*****] per unit. For the next [*****] period
following the initial [*****] period, DexCom will provide Distributor [*****]
non-functional applicators [*****], and all non-functional,



--------------------------------------------------------------------------------

demonstration applicators thereafter will be provided at $[*****] per unit. The
parties agree that non-functional sensors received or purchased under the terms
of this provision may also be used for training and other activities in
preparation for the US launch.



--------------------------------------------------------------------------------

ANNEX 2

DEXCOM TROUBLESHOOTING GUIDE

Reference is made to the Troubleshooting Guide, as may be supplemented from time
to time by DexCom.



--------------------------------------------------------------------------------

ANNEX 3

Schedule C

Reference is made to the applicable warranties for the Enabled Pump and the
Transmitter.



--------------------------------------------------------------------------------

ANNEX 4

Quality Agreement

Reference is made to the Quality Agreement.



--------------------------------------------------------------------------------

ANNEX 5

Initial Claims Matrix

Reference is made to the Initial Claims Matrix.